HOUGH, Circuit Judge
(dissenting). The rule is well settled that “a servant assumes extraordinary risks incident to his employment or risks caused by the master’s negligence which are obvious or fully known and appreciated by him.” Boldt v. Pennsylvania R. R., 245 U. S. 441, 38 Sup. Ct. 139, 62 L. Ed. 385. See, also, Pennsylvania Co. v. Nelson, 259 Fed. 156, 170 C. C. A. 224; McAdoo v. Anzellotti (C. C. A.) 271 Fed. 268.
There are instances, probably many, where the evidence produced leaves it a question for the jury whether the risks were or were not obvious. But, where the evidence 'is uncontradicted, it is for the court to apply a rule of conduct, and therefore for the court to say whether the risk was or was not obvious. I think this risk was obvious.